Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to control of optical systems for medical imaging systems.

Prior arts were found and applied in previous the previous Office Actions.

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “fine-tuning the optical chain, based on the at least one input parameter, by utilizing at least one of a machine learning technique and an artificial intelligence technique, 
wherein the processor is configured to use a hierarchal structure for performing any dynamic parameter adjustment, whereby optimization degradation of one parameter of the at least one imaging parameter by optimization of another parameter of the at least one imaging parameter is avoided, and 
wherein the processor is configured to fine-tune the optical chain by effecting micro-adjustments thereto.”
In claim 11, “wherein providing the processor comprises configuring the processor to fine-tune the optical chain, based on the at least one input parameter, by utilizing at least one of a machine learning technique and an artificial intelligence technique, 
wherein 6providing the processor comprises configuring the processor to use a hierarchal structure for performing any dynamic parameter adjustment, whereby optimization degradation of one parameter of the at least one imaging parameter by optimization of another parameter of the at least one imaging parameter is avoided, and
wherein providing the processor comprises configuring the processor to fine-tune the optical chain 35by effecting micro-adjustments thereto.”
In claim 20, “fine-tuning the optical chain, based on the at least one input parameter, by utilizing at least one of a machine learning technique and an artificial intelligence technique; 
wherein providing the processor comprises configuring the processor to use a hierarchal structure for performing any dynamic parameter adjustment, whereby optimization degradation of one parameter of the at least one imaging parameter by optimization of another parameter of the at least one imaging parameter is avoided, and 
wherein providing the processor comprises configuring the processor to fine-tune the optical chain by effecting micro-adjustments thereto.”
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488